Pee Curiam.
Action for an absolute divorce on the alleged ground of cruel and inhuman *531treatment of the plaintiff by the defendant. The cause was tried by the court without a jury, and findings of fact made to the effect that the allegations of the complaint as to the several acts of cruel and inhuman treatment of the plaintiff by the defendant were not true, and as a conclusion of law judgment, dismissing the action on the merits, was directed. The plaintiff appealed from an order denying her motion for a new trial, and here urges that such findings of fact are not sustained by the evidence, and, further, that the court erred in its rulings as to the admission of evidence.
We find no reversible errors in the rulings complained of. The testimony of the respective parties as to the alleged acts of cruelty was radically conflicting. The plaintiff’s testimony was corroborated in material particulars by that of her mother and brother; but the credibility of the witnesses was a question for the trial judge, and it appears from the record that the findings of fact are sustained by the evidence.
Order affirmed.